Citation Nr: 1824045	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Appellant is the surviving spouse of the Veteran who died in April 2012 and who served his country honorably on active duty from February 1952 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota (hereinafter, "Agency of Original Jurisdiction" or "AOJ").  Jurisdiction of this matter has been transferred to the VA Regional Office (RO) in Oakland, California.

The appellant testified at a Board hearing held at the RO in August 2017.  The record contains a transcript of the hearing.

As discussed in the Order to Vacate section below, the March 2018 decision which remanded the above-listed matters for further development is vacated.  The matters are ripe for a decision on the merits.


FINDINGS OF FACT

1.  On March 15, 2018, the Board remanded this case as it appeared certain evidence was not in the electronic claims file.  The evidence was, in fact, in the file, although not clearly labeled.

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (rated as 50 percent disabling), hypopigmentation due to second degree burns of the head and neck (rated as 30 percent disabling), residuals of a right foot fracture (rated as noncompensable), bilateral hearing loss (rated as (noncompensable), hypopigmentation due to second degree burns of the genital area (rated as noncompensable) and hypopigmentation due to second degree burns of the left deltoid (rated as noncompensable).  The Veteran was also assigned a total disability rating based on individual unemployability (TDIU) effective January 27, 2003.

3.  The immediate cause of the Veteran's death was acute respiratory distress syndrome and klebsiella pneumonia; hypertension and chronic obstructive pulmonary disease were significant conditions which also contributed to death but did not result in the underlying cause of death.  The Veteran had undergone aortic value replacement and aortic root replacement roughly two months prior to his death.

4.  The cause of the Veteran's death was not related to his service or to a service-connected condition, nor did a service-connected condition contribute to the Veteran's death.

5.  The Veteran began receiving and was entitled to receive compensation for service-connected disabilities rated as totally disabling for less than ten (10) years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria are met for vacating the Board's remand of March 15, 2018.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).

2.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

3.  The criteria for Dependency and Indemnity Compensation under 38 U.S.C. 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 3.102 (2017).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).    

The Board issued a March 2018 decision remanding the above-listed matters for the issuance of a notice letter which appeared to be missing from the file and to upload certain evidence to the electronic claims file.  At her August 2017 Board hearing, the Appellant's representative argued that the lack of a notice letter in the claims file justified remand.  Subsequently, the Board has discovered that the documents the Board identified as missing from the file were, in fact, in the file, although confusingly labeled and not easy to locate.  Accordingly, the March 15, 2018 Board decision addressing the issue(s) of entitlement to service connection for cause of death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318 is vacated.  As all relevant documents are part of the file, the Board can decide the appeal.



REASONS AND BASES

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Service Connection for Cause of the Veteran's Death

The Appellant, argues that the Veteran, her deceased spouse, died due to cardiovascular/respiratory conditions that were caused by or aggravated by his service-connected posttraumatic stress disorder (PTSD), and, therefore, that service connection for the Veteran's cause of death is warranted.  See August 2017 Board Hearing Transcript.  Generally, she feels that the Veteran's PTSD contributed to the Veteran's hypertension as well as the cardiovascular and respiratory problems that either caused or contributed to his death.

The immediate cause of the Veteran's death was acute respiratory distress syndrome and klebsiella pneumonia.  See April 2012 Certificate of Death.  It further indicates that the Veteran also had hypertension and chronic obstructive pulmonary disease which were significant conditions contributing to death, but not resulting in the underlying cause of death.  Id.   The Veteran had also undergone aortic valve replacement and aortic root replacement in February 2012.  Id.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The Appellant has not argued, and the record does not support, that any of the conditions listed on the Certificate of Death as having caused or contributed to the Veteran's death were or should have been directly service-connected.  See May 2014 VA Form 9 (making arguments regarding the timing of the grant of service connection for PTSD).  The Veteran's service treatment records are silent for any event, injury, or disease that may be associated with the primary and contributory causes of death listed on his death certificate.  The conditions did not develop until decades after his military service.  Therefore, direct service connection for cause of death based on the conditions listed on the death certificate is not warranted.

While a lay person is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay witness competent to render opinions regarding the cause of death in a medically complex case nor need the Board give any probative weight to bald assertions by a lay witness, such as Appellant, regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The appellant, who lacks medical training, is not competent to opine on the cause of the Veteran's death including, particularly, the role that his PTSD may have played in contributing to death or in combining with his cardiovascular and respiratory conditions (e.g., acute respiratory distress syndrome and hypertension) to produce death.  See, e.g., Jandreau, 492 F.3d at 1377.

Notably, the Board is also not competent to render its own medical opinion, favorable or unfavorable, on the underlying medical issues.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  Instead, the Board must base its decision on the competent medical evidence of record.

The competent medical evidence contains no indication that the Veteran's service-connected conditions, particularly including PTSD, had any causal or contributory relationship to the medical conditions that ultimately resulted in his death.  For example, the December 2002 mental health treatment record that the Appellant submitted discusses the Veteran's PTSD, including its symptoms and severity, but contains no discussion of his medical conditions as either affecting or being affected by his PTSD.  Similarly, the March 2003 VA examinations of his service-connected conditions contain no indication that any of the conditions caused, aggravated, or otherwise affected the conditions listed on the Certificate of Death as causing or contributing to the Veteran's death.  See also April 2012 Letter from VA Treating Psychologist (discussing the Veteran's PTSD but containing no indication of any connection to his death).  There is no other competent medical evidence showing or tending to show that any of the service-connected conditions were a principal or contributory cause of death.

On this record, the greater weight of the evidence is against entitlement to service connection for cause of death.  Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).  Therefore, entitlement to service connection for cause of death is denied.

II.  DIC Benefits Under 38 U.S.C. § 1318

The Appellant also seeks benefits under 38 U.S.C. § 1318.  Section 1318 provides, in relevant part, that benefits shall be paid "in the same manner as if the veteran's death were service connected" if the Veteran "was in receipt of...compensation at the time of death for a service-connected disability rated totally disabling if...the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death."

The Veteran was service-connected for PTSD effective January 27, 2003.  He was assigned a total disability rating based on individual unemployability effective the same date.  He died in April 2012.  Consequently, the Veteran was in receipt of compensation at the time of death for a service-connected disability rated totally disabling for nine (9) years and roughly three (3) months.  The criteria for benefits under Section 1318 are not met on these facts.

The Appellant argues that the Veteran actually had PTSD more than ten (10) years prior to the effective date of the grant of service connection.  See May 2014 VA Form 9 (attaching Appellant's statement that "he suffered symptoms of PTSD for at least 30 years prior to his official designation as totally disabled"); August 2017 Board Hearing Tr. at 3-4 (testifying to PTSD symptoms for 16 years "before that ten-year mark began").  However, the claims file does not include any indication that the Veteran made a claim of entitlement to service connection for PTSD more than ten (10) years prior to his death.

The file contains PTSD treatment records, but the earliest record reflecting treatment in the file is from December 2002 from the Vet Center.  Even if the Board accepted that record as an informal claim for service connection for PTSD (which it is not holding it could, but simply addressing the Appellant's arguments), the requisite ten-year period would still not be met.  The March 2003 VA examination documents that the Veteran started receiving treatment from the Vet Center "about five months" prior to the exam, i.e.¸roughly October 2002.  Even fully accepting that statement as true, that would mean the earliest documented treatment (and presumably diagnosis) was nine (9) years and six (6) months prior to the Veteran's death.  See, e.g., August 2017 Board Hearing Tr. at 6 (testifying that the Veteran first received treatment from VA in late 2002).  The claims file does not include any records of earlier treatment for PTSD, any claim for service connection for PTSD prior to 2003, or any records indicating there might have been a claim or treatment that would enable the Appellant to meet the criteria for benefits under 38 U.S.C. § 1318.  

Although the Appellant argued in her claim that "VA failed to recognize" the Veteran had PTSD prior to 2002, the fact is he never filed a claim for it, nor received earlier mental health treatment.  VA disability benefits are based on claims, and there are numerous court cases holding that even medical records showing treatment for a particular condition are not enough to constitute a claim. While she understandably believes VA should have more outreach efforts for veterans, her husband did file compensation claims in 1976, but no further claims were received until his 2003 claim.  

While the facts create an incredibly unfortunate outcome in this case, the Board has no choice but to deny the claim.  The law does not permit the Board to grant benefits based on the fact that the Veteran suffered from PTSD symptoms for many years prior to claiming/being awarded service connection for PTSD (together with the total disability rating).  The Board wants to acknowledge the Appellant's argument that this bright-line rule produces a harsh result in this case.  This is especially true given the Veteran's decorated combat service (Bronze Star and Purple Heart) and the testimony that he and his family suffered a long time from the PTSD symptoms.  Again, however, the applicable statute adopted by Congress adopted a bright line and the Board is without authorization or authority to award benefits under Section 1318 where the criteria for those benefits have not been met.

Given the clear legal criteria, the greater weight of the evidence is against the claim.  Consequently, the Veteran's claim of entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318 is denied.

III.  Duties to Notify and Assist

The Appellant, through her representative, has argued that she did not receive a notice letter informing her of the elements of her claims.  See August 2017 Board Hearing Tr. at 4 ("how can they even prove that the letter was even received by the widow at all").  The electronic claims file does, however, contain a copy of the August 3, 2012 VCAA notice letter addressed to Appellant that provided information to her regarding the evidence necessary to establish her claim.  See Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed.Cir. 2004) (applying the presumption of regularity).  The representative may have had difficulty locating the document, just as the Board did, leading to the March 2018 remand that is being vacated.  For the representative's information, the relevant documents can be found in an entry titled "VETSNET Award Print," with a date of October 2012, which contains all documents from the Appellant's initial claim in June 2012 through the decision in October 2012.  The evidence indicates that the appropriate notice letter was sent to the Appellant at her address of record, and there is no indication it was returned as undeliverable.  The Board finds that VA satisfied its duty to provide notice to the Appellant.

The Appellant has not otherwise raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board does not need to further discuss VA's compliance with the duties to notify and assist.

Finally, the Appellant has not alleged any deficiency with the conduct of her hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Appellant has not raised that issue before the Board.


ORDER

The Board's March 15, 2018 decision is vacated.

Entitlement to service connection for cause of death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318 is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


